TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00429-CV





Harold Freeman and Shelley Mullins, Appellants


v.


Heartland Automotive Services, Inc. d/b/a Heartland Ventures, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN402400, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants Harold Freeman and Shelley Mullins have filed a motion to dismiss
their appeal.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellants’ Motion
Filed:   December 13, 2005